On Rehearing.
Ludeling, C. J.
A rehearing was granted in this case, on the reconventional demand of the defendant for the value of four bales of cotton sold by Ainsley, and delivered to the plaintiff.
The demand of the plaintiff was rejected because it was an attempt to enforce an unexecuted contract based on Confederate treasury notes; and the reconventional demand was not acted upon.
*496A careful examination of the evidence in the record convinces us that the opinion expressed by us last year, in this case, in regard to the authority of Ainsley to sell the cotton, was erroneous; but that question was not important; except in order to enable us to dispose oí the reconventional demand, which was then overlooked.
We think the record shows that Ainsley was authorized by Bender to sell the cotton, and that he ratified the sale by his silence and ■conduct.
The evidence establishes the following facts: that Bender, a nonresident, had left a large plantation and negroes in charge of Ainsley, as his agent; that Ainsley managed the entire business connected with the plantation — bought what "was necessary for its use, employed physician's, etc., and paid the accounts thus made in the name of Bender, ■out of the proceeds of the sale of corn, fodder, potatoes, etc.; that Ainsley signed notes as the agent of Bender, and gave a draft in his name, which was paid, and generally held himself out to the world as the agent of Bender. It further shows that he was instructed bjr Bender to run the negroes to Texas, if his neighbors moved theirs; and that lie had no funds, except what he could raise by the sale of the products of the place. Ainsley, while denying that he had exprese authority to sell, states that he informed Bender of the sale of his cotton, by letter, and that Bender answered his letter; that he expressed dissatisfaction at the sale for Confederate notes, because the money was worthless. 8. J. Futch swears that, in the fall of 1865, “ Bender told him that he had got Ainsley to act as agent for him about the commencement ■of the war; that he told witness that he had understood that Ainsley had sold all of his cotton, about two hundred bales, for "Confederate money, and that he would have a great deal rather have heard of his burning it, than have sold it for Confederate money. Bender told witness that he had instructed Ainsley to keep his negroes out of the way Of the Yankees, and that he did not know that there was any money here to run the negroes off, and thought it a very lame thing in Ainsley to sell all of his cotton to get money enough to run the negroes off.”
It was the duty of Bender to have notified the plaintiff, Ball, that he repudiated the act of Ainsley, . as unauthorized, so soon as ho was informed of the fact, even if Ainsley had not been authorized to sell. This he failed to do. C. C. 1811; 18 La. 517; 6 An. 539.
The contract of mandate may be tacit, as well as express; and the acts of the principal must be fairly and liberally construed toward those who contract with the agent, as well as toward the agent; and where the law does not require the contract to be in writing, the power to execute it pray be in the simplest form, and the intention of the parties may be gathered, as much from their acts as from their agreements. 8 E. 236; 14 An. 302.
It is therefore ordered that the reconventional demand be rejected.